Citation Nr: 0302956	
Decision Date: 02/18/03    Archive Date: 02/24/03

DOCKET NO.  93-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
vulvar and cervical condyloma.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1990.  This appeal to the Board of Veterans' 
Appeals (Board) stems from rating actions of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  

Hearings were held before a VA hearing officer in September 
1992 and before the undersigned Acting Veterans Law Judge at 
the RO in August 1997.  Transcripts of the hearings are of 
record.

During a VA examination conducted in March 2001, the issue of 
entitlement to a psychiatric disorder, secondary to the 
veteran's service-connected gynecological disorders was 
raised.  This issue has not been developed for appellate 
review and is therefore referred to the RO for appropriate 
disposition. 


FINDING OF FACT

Manifestations of the veteran's service-connected vulvar and 
cervical condyloma are productive of severe symptomatology 
that is not controlled by continuous treatment.  


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no 
more, for vulvar and cervical condyloma have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 4.116a, Diagnostic Code 7610 (1994); 38 C.F.R. 
§ 4.116, Diagnostic Code 7610 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records disclose that laser ablation of 
cervical and vulvar condyloma was performed in July 1989 
during diagnostic laparoscopy.  Venereal warts returned 
postoperatively.  On examination in June 1990 for service 
separation, the assessment was vulvar condyloma.  

A personal hearing before the RO was conducted in September 
1992.  In testimony, the veteran related that vaginal warts 
recurred after having been removed by laser surgery in 1989 
during service.  She indicated that she experienced constant, 
persistent itching and extensive lesions.  She related that 
sexual intercourse was painful because of condyloma and 
scarring.  Her spouse testified that the veteran had scarring 
about the vagina.  

Treatment records at a service department medical facility, 
indicate that in November 1991, a physical examination 
revealed normal external genitalia, as well as a normal 
vagina and cervix.  Findings on colposcopy were normal, with 
no evidence of dysplasia.  In May 1992, a 3 millimeter 
external genital wart was treated with liquid nitrogen.  In 
August 1992, small genital warts were detected and liquid 
nitrogen was applied.  In January 1993, a 2 millimeter 
condyloma was seen in the vulva and frozen with liquid 
nitrogen.  No cervical lesions were detected.  In March 1993, 
examination of the vulva and external structures was normal; 
the condyloma was no longer present.  In September 1997, 
examination of the cervix was negative.  In January 1998, 
examination of the external genitalia was within normal 
limits; no lesions were noted.  In February 1998, the cervix 
appeared slightly inflamed.  

VA medical records reflect that a condyloma was removed in 
March 1995.  A cervical biopsy showed chronic cervicitis.  In 
November 1995, examination of the external genitalia revealed 
no lesions, including condylomatous lesions or excoriation.  
A pathology report of a cervical biopsy was interpreted as 
showing squamous metaplasia that was within normal limits.

A VA gynecological examination was performed in February 
1996.  The veteran indicated that she experienced genital 
warts, and complained of pain during intercourse with 
swelling.  Examination disclosed no lesions of the external 
genitalia.  The cervix was smooth, firm, and mobile.  
However, the vagina was tender to the touch, and there was 
some right-sided adnexal tenderness.  The veteran was 
hospitalized at a VA medical facility in August 1996 for a 
vestibulectomy due to chronic, progressive vestibulitis.  

A personal hearing before the undersigned Acting Veterans Law 
Judge was conducted at the RO in August 1997.  The veteran 
testified that she was unable to have sexual intercourse due 
to pain, swelling, burning, and irritation about the vagina.  
She reported that she underwent a vaginal vestibulectomy 
because vestibulitis did not respond to more conservative 
treatment.  She indicated that symptoms of vestibulitis 
recurred despite the procedure.  She stated that she had 
scarring on the outer part of the vagina because of surgery.  

A VA gynecological examination was performed in July 1998.  A 
history of vulvar irritation, chronic pelvic pain, and 
dyspareunia, as well as vaginal dryness with intercourse was 
reported.  On clinical inspection, there were no external 
palpable or visible lesions.  A flat, raised, flesh-colored, 
well-circumscribed lesion, consistent with condyloma 
acuminatum, was seen in the cervical mucosa.  Bilateral 
adnexal tenderness was reported.  The diagnoses were 
condyloma acuminata; status post vestibulectomy for chronic, 
progressive vestibulitis; and dyspareunia.  

Treatment records in June 1999 from a private medical 
provider indicate chronic pelvic pain with introital and deep 
dyspareunia with uterine hypertrophy and dysfunctional 
uterine bleeding.  Thereafter, the veteran underwent a total 
abdominal hysterectomy and bilateral salpingo-oophorectomy in 
June 1999.  

The veteran was afforded a VA gynecological examination in 
March 2001.  She complained of vaginal dryness and 
irritation, as well as burning.  On clinical inspection, she 
had evidence of some irritation and redness of the vulva.  
The vulva was not full, and the vaginal walls were slightly 
dry, but appeared intact; no lesions were noted.  The 
diagnosis was status post abdominal hysterectomy and 
bilateral salpingo-oophorectomy.  The examiner noted that 
the veteran had a great deal of problems with decreased 
libido, as well as vaginal burning, dryness, and irritation, 
making sexual intercourse "very" painful.  

VA medical records, dated from April 1999 to January 2002, 
reflect ongoing gynecological problems, including complaints 
of recurrent vulvitis and chronic pain.  On clinical 
inspection in April 1999, no condylomatous lesions were seen; 
the cervix was without lesions.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  Following the RO's 
determination of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  The VCAA and the implementing regulations 
pertinent to the issue on appeal are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102.  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, VA effectively 
notified the claimant by letter of September 2002 and by the 
supplemental statement of the case issued October 2002 that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, Vet Center, 
service department, Social Security, and other Federal 
agencies.  She was advised that it was her responsibility to 
either send medical treatment records from her private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for her.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and her VA treatment 
records have been associated with the claims file.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and her private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for a VA examinations, and 
examinations have been accorded her.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The veteran was asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help her by 
getting that evidence.  She was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, there is no evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Miles v. M/V Mississippi Queen, 753 
F.2d 1349, 1352 (5th Cir. 1985).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that this claim is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.  

The Board notes that the diagnostic codes and provisions 
relating to gynecological disorders were revised effective 
April 21, 1995.  Compare 38 C.F.R. §§ 4.116, 4.116a, 
Diagnostic Code 7610 (1994), with 38 C.F.R. § 4.116, 
Diagnostic Code 7610(1996); 60 Fed.Reg. 19855 (April 21, 
1995).  Thereafter, the diagnostic codes and provisions 
relating to gynecological disorders were further revised with 
regard to special monthly compensation for surgery of the 
breast, in February 2002 and May 2002.  See 67 Fed.Reg. 6874 
(Feb. 14, 2002), 67 Fed.Reg. 37695 (May 30, 2002).  

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  This 
determination depends on the facts of the particular case and 
therefore is made on a case-by-case basis.  Id. 

Service connection is currently in effect for vulvar 
condyloma and a 10 percent evaluation has been assigned under 
the provisions of 38 C.F.R. § 4.116, Diagnostic Code 7610 
(2002).  This rating contemplates disease of the vulva, with 
symptoms that require continuous treatment.  Under the 
current regulations, a 30 percent evaluation for disease of 
the vulva was for assignment when symptoms were not 
controlled by continuous treatment.  Id.  Under the previous 
regulations, a 10 percent evaluation was warranted for 
moderate symptoms of disease of the vulva.  38 C.F.R. 
§ 4.116a, Diagnostic Code 7610 (1994).  A 30 percent was for 
assignment when there were severe symptoms, as chronic 
residuals of infections, burns, chemicals, foreign bodies, 
etc.  Id.  A 30 percent evaluation, either under the 
provisions of the previous or revised rating criteria, was 
the maximum evaluation for a disease of the vulva, under the 
provisions of Diagnostic Code 7610.  

A review of the record shows that the veteran experienced a 
recurrence of genital warts, or condyloma acuminata, since 
1989.  Genital warts have been periodically removed with 
liquid nitrogen.  It is additionally shown, that the 
veteran's service-connected condyloma has resulted in vaginal 
dryness, burning, irritation, and dyspareunia, as well as 
chronic and progressive vestibulitis.  These symptoms result 
in sexual dysfunction, are severe, and cannot be controlled 
by medication.  Accordingly, the Board finds that either 
under the old or revised rating criteria, the manifestations 
of the veteran's service-connected condyloma more nearly 
approximate a 30 percent disability rating, which is the 
maximum rating for this disorder.  See 38 C.F.R. § 4.7 
(2002); see also 38 C.F.R. § 4.116, Diagnostic Code 7610 
(2002); 38 C.F.R. § 4.116a, Diagnostic Code 7610 (1994).

In this case, the RO granted service connection and 
originally assigned a 10 percent disability evaluation for 
vulvar and cervical condyloma as of the day following 
separation from active service, i.e., September 23, 1993.  
See 38 C.F.R. § 3.400(b)(2)(i) (2002).  By this rating 
decision, an initial 30 percent evaluation for this disorder 
is granted, effective as of September 23, 1993.  

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 30 percent 
for the disability at issue at any time subsequent to the day 
following separation from active service, i.e., September 23, 
1993.  Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  In 
exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board finds no 
evidence of an exceptional disability picture, which results 
in marked interference with employment or frequent periods of 
hospitalization due solely to this service-connected 
disorder. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 30 percent, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent, but no more, 
for vulvar and cervical condyloma is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 



		
	JOY A. MCDONALD
	Acting Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

